Mr. Justice Waterman delivered the opinion of the Court. The portions of the United States statutes with reference to the organization of national banks which are in this case particularly material, are the following: Section 5133. “ They shall enter into articles of association which shall specify in general terms the object for which the association is formed. These articles shall be signed by the persons uniting to form the association, and a copy of them shall be forwarded to the comptroller of the currency to be filed and preserved in his office.” Section 5134. “ The persons uniting to form such an association shall, under their hands, make an organization certificate which shall specifically state; 1st. The name assumed by such association. 2d. The place where its operations of discount and deposits are to be carried on. 3d. The amount of capital stock. 4th. The names and places of residence of the shareholders and the number of shares held by each of them. 5th. The fact that the certificate is made to enable such persons to avail themselves of the advantages of this title.” Section 5135. “ The organization certificate shall be acknowledged before a judge of some court of record or notary public, and shall be, together with the acknowledgment thereof, authenticated by the seal of such clerk or notary transmitted to the comptroller of the currency, who shall record and carefully preserve the same in his office.” Section 5136. “ Upon duly making and filing articles of association and an organization certificate, the association shall become, as from the date of the execution of its organization certificate, a body corporate, and as such, and in the name designated in the organization certificate, it shall have power: 1st. To adopt and use a corporate seal. 2d. To have succession. 3d. To make contracts. 4th. To sue and be sued, complain and defend in any court of law or equity, as fully as natural persons. 5tb. To elect or appoint directors, and by its board of directors to appoint a president, vice-president, cashier and other officers, define their duties, require bonds of them and fix the penalty thereof, dismiss such officers, or any of them, at pleasure, and appoint others to fill their places. 6th. To prescribe, by its board of directors, by-laws. Tth. To exercise by its board of directors, or duly authorized officers or agents, subject to law, all such incidental powers as shall be necessary to carry on its business of banking; by discounting and negotiating promissory notes, drafts, bills of exchange and other evidences of indebtedness; by receiving deposits; by buying and selling exchange, coin and bullion; by loaning money on personal securities; by obtaining, issuing and certifying notes, according to the provision of this title. But no association shall transact any business, except such as is incidental and necessarily preliminary to its organization, until it has been authorized by the comptroller of the currency to commence the business of banking.55 Section 5168 provides that the comptroller shall issue a certificate to do a banking business after at least fifty per centum of its capital stock has been paid in, ahd after the necessary government bonds shall be deposited to secure the issue of its currency. Section 5190. “The usual business of each banking association shall be transacted at an office or banking house located in the place specified in its organization certificate.” In passing upon this case, we are first called upon to determine the effect of the United States statute reading ; “ But no association shall transact any business, except such as is incidental and necessarily preliminary to its organization, until it has been authorized by the comptroller of the currency to commence the business of banking.” We do not regard this as meaning incidental and necessarily preliminary to the commencement of a banking business. The words under consideration are in the section with, and immediately following, a statement of powers incidental to the business of banking, which the corporation is authorized to exercise. If the intention of Congress had been to merely forbid the doing of any business except such as is “ incidental and necessarily preliminary ” to the commencement of a banking business, it would have said so; instead of this, it prohibits the doing of any business save such “ as is incidental and necessarily preliminary to ” the organization. The word “ organization ” is three times used in section 5136, before its use in the restrictive clause. By the terms of said section the association, “ upon duly making and filing-articles of association and an organization certificate,” becomes not only a body corporate, but has all the powers it is ever to possess, were it not for the inhibition already quoted. That a lease of offices to be used “ by said Market National Bank as a banking office, and for no other purpose, from May 1, 1893, to April 30, 1898, for $13,000 per annum, payable, $1,083.33 on the last day of each and every month during said term,” was not incidental and necessarily preliminary to the organization of said corporation, is evident. Never having been authorized by the comptroller to commence the business of banking, this corporation had at no time authority to do any business except such as was “ incidental and necessarily preliminary to its organization; ” the leasing of rooms as a banking office, and which it was stipulated were to be used for no other purpose, was not “ necessarily preliminary to its organization.” Bor the mere purpose of doing a banking business, it had no power to rent rooms at all, for the doing of a banking business was not “ necessarily preliminary to its organization.” Its act in this regard was not a defective use of a power, or the work of a merely de facto corporation, but a transaction which this de jure and de facto corporation was specially forbidden to engage in. To make this lease, it had no power. It is quite likely that, for the purpose of perfecting its organization, it might have rented a room in which its members could meet and pay in their respective subscriptions; that it could also have purchased books in which to record its proceedings, and hired a clerk to keep the record; these things might have been " necessarily preliminary to its organization; ” the renting of rooms as a banking office, and for no other purpose, could not have been 61 necessarily preliminary to its organization.” The association is required in its organization to state the place where its operation of discount and deposit are to be carried on, but by this is meant the town or city, not the room, street or number in such town or city. This is clear from section 5190, which provides that “ The usual business of each banking association shall be transacted at an office or banking house located in the place specified in its organization certificate.” It will not be contended that a national bank is compelled to designate an office, street or number, and, during the entire term of its existence, do business at such locality. As before stated, the attempt to make this lease was more than an abuse of power, or an improper exercise of judgment, it was an attempt to do that for which no power existed. The proceeding was neither within the express or implied scope of its powers; on the contrary, power to do this thing was directly denied. The case at bar is not like that of Tarbell v. Page, 24 Ill. 46, or Bushnell v. The Consolidated Ice Co., 138 Ill. 67, in which defacto corporations made contracts within the powers of the de jure body each held itself out to be; neither is this case similar to that of Chubb v. Upton, 95 U. S. 95, in which one who had subscribed for stock attempted to defend, upon the ground that the stock for which he subscribed was part of an increase of capital which the company had, without authority, attempted to make. We are herein called upon to deal, not with irregularities, but with a plain attempt to do what was absolutely forbidden, and we are asked to enforce an executory contract made in defiance of the law, the same as if it had been fully authorized. l\Tor is the company, because it represented itself as fully authorized to make this lease, now estopped from insisting upon its want of power; on the contrary, it is its duty to cease to act in defiance of the law, and it has no right by silence to suffer itself to be driven into a continuance of what was always wrong. To enforce the part of this agreement which yet remains executory, would be for the court to declare that a corporation can, by a contemptuous disregard of the law, acquire powers forbidden to it; or, as is said in Cin. Mutual Health Ass’n v. Rosenthal, 55 Ill. 85-87, “ To give the person or corporation or individual the same rights in enforcing prohibited contracts as the good citizen who respects and conforms to the law.” It is well settled that while corporations can not be rendered directly liable upon ultra vires transactions, they must account for benefits received therefrom. Green’s Brice on Ultra Vires, 608-614. Where benefits have been received under an ultra vires agreement, relief granted is not upon the basis that a valid or merely voidable contract has been entered into, but, the act not being malum in se, the parties will, as near as they well can, be restored to their original condition. Penn. R. R. Co. v. St. Louis, Alton, etc., R. R. Co., 118 U. S. 290; Oregon Ry. & Nav. Co. v. Oregonian Ry. Co., 130 U. S. 1; Thomas v. Railroad Co., 101 U. S. 71; Chicago Bldg. Society v. Crowell, 65 Ill. 453-458. We have discussed the question submitted upon the lines presented by appellant, who, the contract having been partially executed, recovered a judgment for $2,548.35. It is not here contended that this was not equal to the entire benefit received by appellee. The judgment of the Superior Court is affirmed.